     Case 1:19-cr-00108-PLM ECF No. 33 filed 08/01/19 PageID.132 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                            ____________________________

UNITED STATES OF AMERICA,

              Plaintiff,                                Case No. 1:19-CR-108

v.                                                      Hon. Paul L. Maloney
                                                        United States District Judge
JEREMY DARNELL MORTON,

              Defendant.
                                       /


           DEFENDANT’S MOTION TO EXCLUDE 404(b) EVIDENCE

       Jeremy Morton is charged in a one-count Indictment with possessing heroin with

intent to distribute on September 17, 2015. Trial is currently scheduled for August 12,

2019. The government gave notice that it plans to introduce at trial, under Federal Rule of

Evidence 404(b), Mr. Morton’s prior drug activity that occurred in 2007 and 2008, seven

and eight years before the instant offense. The proposed evidence should not be admitted

under Federal Rule of Evidence 404(b) because it is not being offered for a permissible

purpose that is material in this case. It should also be excluded under Federal Rule of

Evidence 403 because it is more prejudicial than probative.

                                       Argument

       Under Federal Rule of Evidence 404(b)(1), “[e]vidence of a crime, wrong, or other

act is not admissible to prove a person’s character in order to show that on a particular

occasion the person acted in accordance with the character.” Fed. R. Evid. 404(b)(1). Rule
    Case 1:19-cr-00108-PLM ECF No. 33 filed 08/01/19 PageID.133 Page 2 of 8



404(b) excludes evidence of prior bad acts not because they are logically irrelevant but

because “evidence of other crimes or wrongs of the accused could so prejudice a jury that

a fair verdict might be impossible.” United States v. Phillips, 599 F.2d 134, 136 (6th Cir.

1979) (holding that it was an error to allow testimony that a defendant had recently

participated in three other robberies at defendant’s robbery trial). As the Supreme Court

stated, other bad-acts evidence is inadmissible because the jury can prejudge a defendant

as a bad person and deny him a fair opportunity at trial. Michelson v. United States, 335

U.S. 469, 475-76 (1948). Evidence of other crimes or bad acts is admissible only in limited

circumstances, as a proof of motive, opportunity, intent, preparation, plan, knowledge,

identity, or absence of mistake or accident. Fed. R. Evid. 404(b).

       The Sixth Circuit stated that a district court should undertake a careful and close

analysis before admitting the evidence under Rule 404(b)(2). United States v.

Merriweather, 78 F.3d 1070, 1073 (6th Cir. 1996). First, the government must identify the

specific purpose for which it offers the “other acts” evidence. Id. at 1076. Second, the

district court must determine whether the identified purpose is material, or “in issue” in the

case. Id. at 1076-77. As a third step, the district court must weigh the evidence under Rule

403 to determine whether its probative value is substantially outweighed by the danger of

unfair prejudice. Id. at 1077.

       I.     The proposed evidence is not admissible for a proper purpose that is in
              issue in this case

       Under step two—whether the proffered evidence is admissible for a proper

purpose—the court must decide “whether that evidence is probative of a material issue


                                              2
    Case 1:19-cr-00108-PLM ECF No. 33 filed 08/01/19 PageID.134 Page 3 of 8



other than character.” United States v. Bell, 516 F.3d 432, 441 (6th Cir. 2008). That is a

three-part inquiry, which is satisfied when “(1) the evidence is offered for an admissible

purpose, (2) the purpose for which the evidence is offered is material or ‘in issue,’ and (3)

the evidence is probative with regard to the purpose for which it is offered.” Id. at 441-42.

       The government argues that Mr. Morton’s drug activity that occurred seven and

eight years before the instant offense is relevant to show his intent to distribute drugs.

Intent is a permissible ground for admitting 404(b) evidence, however, for the evidence to

be admissible, the proposed evidence must be probative of intent. Prior drug distribution

is probative on an issue of intent only “when the prior distributions were part of the same

scheme or involved a similar modus operandi as the present offense.” United States v. Bell,

516 F.3d 432, 443 (6th Cir. 2008). “Unless the past and present crime are related by being

part of the same scheme of drug distribution or by having the same modus operandi, the

fact that a defendant has intended to possess and distribute drugs in the past does not

logically compel the conclusion that he presently intends to possess and distribute drugs.”

Id. at 443–44.

       Here, prior drug dealing that occurred seven and eight years ago, is not a part of the

same scheme and same drug distribution. Further, there is no signature modus operandi.

The government argues that there are similarities between the instant case and the 2007

arrest; it does not argue similarities with other incidents, so presumably the government

argues only that 2007 arrest is probative and admissible to prove intent. This incident is

not admissible to prove intent because it does not have such distinctive similarities with

the instant case as to present a signature modus operandi. The government argues that it

                                             3
    Case 1:19-cr-00108-PLM ECF No. 33 filed 08/01/19 PageID.135 Page 4 of 8



does present the same modus operandi because in both instances, Mr. Morton had a large

amount of cash in his pocket, told police that the cash belonged to his mother, attempted

to hide baggies when stopped by the police, and used clear plastic baggies for packaging.

But these are superficial, tangential similarities, that are present in most cases. They do

not present such distinctive features as to constitute a distinctive “modus operandi.”

       The government further argues that the prior drug dealings and convictions from

2007 and 2008 are admissible to prove Mr. Morton had a plan to hide drugs; a motive to

hide drugs because he wished to avoid arrest and convictions; and that he did not put drugs

in a water tank by mistake or accident. None of that is an issue in this case. Mr. Morton

is not arguing that the person who placed heroin in the water tank did not have a plan or

motive, or did it by accident. He is simply holding the government to its burden to prove

that he was the person who placed the heroin in the bathroom water tank.

       In United States v. Bell, 516 F.3d 432, 441 (6th Cir. 2008), the Sixth Circuit held

that the defendant’s prior drug offense convictions were not admissible to prove intent and

the absence of mistake or accident at the defendant’s trial for possession with intent to

distribute controlled substance, reversing the district court and vacating the conviction. The

Court stated that the defendant did not assert a defense of mistake or accident by claiming

that he unwittingly and unknowingly engaged in drug dealing, but argued that he never

possessed drugs. Bell, 516 F.3d at 442. “As [defendant] ‘never claimed that he was

unknowingly dealing in cocaine or was unwittingly engaging in unlawful activity,’ the

evidence of his prior drug convictions could not be properly admitted for the purpose of

absence of mistake or accident.” Id. at 442. The same applies here. Mr. Morton does not

                                              4
    Case 1:19-cr-00108-PLM ECF No. 33 filed 08/01/19 PageID.136 Page 5 of 8



argue that the person who placed heroin in the water tank did it unknowingly or unwittingly

or by mistake, or to avoid arrest. Mr. Morton is simply holding the government to its

burden to prove that he placed the heroin in the water tank.

       Further, prior drug dealings are not probative on any of these issues. “Something

more than repeated performance of the same class of crimes is required in evidencing a

“design” or “plan” which, if proved, may raise the inference that the accused was the

perpetrator of the crime in question.” United States v. Phillips, 599 F.2d 134, 136–37 (6th

Cir. 1979). “[T]here must either be an agreement to commit a series of crimes, a “plan,”

or there must be a distinctive pattern “(t)he device used must be so unusual and distinctive

as to be like a signature.” Id. In Phillips, the Court held that evidence that a defendant

recently committed other bank robberies is not probative on the issue of plan, at the

defendant’s robbery trial, because there was no distinctive pattern or signature modus

operandi.

       In United States v. Jenkins, 593 F.3d 480 (6th Cir. 2010), the Court found that

evidence of defendant’s prior drug conviction was not admissible as relevant to defendant’s

knowledge or intent to distribute at defendant’s trial for drug and gun offenses, reversing

the district court. In United States v. Merriweather, 78 F.3d 1070, 1077 (6th Cir. 1996),

the Court also reversed the district court, holding that it was plain error to admit, at the

defendant’s trial for drug conspiracy, a taped conversation relating to another, uncharged

drug conspiracy, to prove “opportunity,” “preparation,” “plan,” “knowledge,” or “absence

of mistake.”



                                             5
    Case 1:19-cr-00108-PLM ECF No. 33 filed 08/01/19 PageID.137 Page 6 of 8



       Here, none of the purposes the government identified, intent, plan, motive, absence

of mistake—are an issue in this case, and even if they were, the proposed evidence is not

probative for that issue. Therefore, the evidence should not be admitted.

       II.      The proposed evidence is more prejudicial than probative and should be
                excluded under Rule 403

       Even relevant evidence should be excluded under Federal Rule of Evidence 403 if

“its probative value is substantially outweighed by the danger . . . of unfair prejudice.” Fed.

R. Evid. 403.     As the Supreme Court explained “[t]he term ‘unfair prejudice,’ as to a

criminal defendant, speaks to the capacity of some concededly relevant evidence to lure

the factfinder into declaring guilt on a ground different from proof specific to the offense

charged.” Bell, 516 F.3d at 444 (quoting Old Chief v. United States, 519 U.S. 172, 180,

117 S. Ct. 644, 650 (1997)). “Such improper grounds include ‘generalizing a defendant’s

earlier bad act into bad character and taking that as raising the odds that he did the latter

bad act now charged (or, worse, as calling for preventive conviction even if he should

happen to be innocent momentarily).’” Bell, 516 F.3d at 444-45 (quoting Old Chief, 519

U.S. at 180–81, 117 S. Ct. 644).

       Here, there is no probative value of Mr. Morton’s prior drug activity, other than

prohibited propensity evidence. Such evidence would paint him as a repeat drug offender,

which “greatly increas[es] the chance that the jury would punish him not for his

involvement in the offense at issue, but rather because he appeared to be a ‘bad’ guy.” Bell,

516 F.3d at 446 (finding that district evidence of the defendant’s prior drug conviction was

highly prejudicial and the district court abused its discretion to hold otherwise); see also


                                              6
    Case 1:19-cr-00108-PLM ECF No. 33 filed 08/01/19 PageID.138 Page 7 of 8



Merriweather, 78 F.3d at 1078 (holding that a taped conversation relating to a separate

uncharged drug conspiracy was more prejudicial than probative and should have been

excluded).

       A limiting instruction would not cure the prejudice. There is an obvious and real

danger that the jury will treat evidence of a prior drug conviction as forbidden propensity

evidence, even if properly instructed. Jenkins, 593 F.3d at 486. “When jurors hear that a

defendant has on earlier occasions committed essentially the same crime as that for which

he is on trial, the information unquestionably has a powerful and prejudicial impact.” Id.

(citing United States v. Johnson, 27 F.3d 1186, 1193 (6th Cir. 1994)). “Even when the trial

judge carefully instructs the jury regarding the limited significance it should give to the

evidence of other crimes, prejudice to the defendant is ‘wellnigh inescapable.’” United

States v. Daniels, 770 F.2d 1111, 1116 (D.C. Cir. 1985) (internal citation omitted). “Mental

gymnastic” required by limiting instructions may be far beyond the jury capacity. Id. at

1118. “To tell a jury to ignore the defendant's prior convictions in determining whether he

or she committed the offense being tried is to ask human beings to act . . . well beyond

mortal capacities.” Id.; see also Government of Virgin Islands v. Toto, 529 F.2d 278, 283

(3d Cir. 1976) (when evidence of other crimes reaches the jury, “it is most difficult, if not

impossible, to assume continued integrity of the presumption of innocence. A drop of ink

cannot be removed from a glass of milk.”); Dunn v. United States, 307 F.2d 883, 886 (5th

Cir. 1962) (“one cannot unring a bell; after the thrust of the saber it is difficult to say forget

the wound”). The empirical research confirms that the jury treats prior crimes as highly

probative. Daniels, 770 F.2d at 1116.

                                                7
    Case 1:19-cr-00108-PLM ECF No. 33 filed 08/01/19 PageID.139 Page 8 of 8



       The proposed evidence should be excluded under Rule 403 because it is

substantially more prejudicial than probative as there is a substantial danger that the jury

will convict Mr. Morton, not because the government proved that he committed the charged

offense, but because they believe him to be a bad man who deserves to be punished.

                                       Conclusion

       For all the above reasons, Jeremy Darnell Morton respectfully requests that the

Court exclude the proposed evidence.

                                                 Respectfully submitted,

                                                 SHARON A. TUREK
                                                 Federal Public Defender

Dated: August 1, 2019                            /s/ Sean R. Tilton
                                                 SEAN R. TILTON
                                                 Assistant Federal Public Defender
                                                 50 Louis, NW, Suite 300
                                                 Grand Rapids, Michigan 49503
                                                 (616) 742-7420

                                                 JASNA TOSIC
                                                 Research & Writing Specialist




                                             8
